Exhibit 10.1
 


Term Sheet for Purchase of Newly Issued Shares of Common Stock
of Arbios Systems, Inc.
 
 
 
1.
Seller: Arbios Systems, Inc. (the “Debtor”).



 
2.
Purchaser: Arbios Acquisitions Partners, LLC, and/or its designee (the “Buyer”).



 
3.
Transaction: Debtor and Buyer shall use best efforts to enter into a
transaction, whereby pursuant to a plan of reorganization to be approved by the
Bankruptcy Court (the “Plan”), (i) the Debtor shall cancel all of its existing
equity (including, but not limited to, any and all outstanding common and
preferred shares of stock, warrants, and options), and (ii) Buyer shall acquire
90% of the newly issued shares of the Debtor.



 
4.
Purchase Price:



(a)           The purchase price for the Transaction shall be $1,000,000 in
cash, $100,000 of which is due upon signing of this Term Sheet (the “Initial
Deposit”), $100,000 of which is due upon the later of (i) 30 days or (ii) filing
of the plan and disclosure statement (the “Subsequent Deposit”) (the Initial
Deposit and Subsequent Deposit are referred to collectively as the “Deposit”),
and $800,000 (the “Remaining Funds”) which is due within 10 days of confirmation
of the Plan (the “Funding Date”).


(b)           If the Buyer has not provided the Remaining Funds by the Funding
Date, the Debtor shall retain the Deposit.  If the Buyer has not provided the
entire Purchase Price by the Funding Date, the Debtor may at its sole
discretion, adjourn the Funding Date, withdraw the Plan, terminate the Plan as
null and void, and/or to enter into an alternative transaction for some or all
of its assets.


(c) If the Plan has not been confirmed by June 15, 2009, Buyer is entitled to a
returnof (i) the Initial Deposit, and (ii) the Subsequent Deposit minus costs
and expenses,  (including, without limitation, administrative expenses) incurred
by the Debtor in pursuing the Plan.


 
5.
Conduct of Business: The Debtor shall continue to operate its business in the
ordinary course through the Closing Date of the Transaction.



 
6.
Break Up Fee: The Buyer shall be entitled to a Break Up Fee of 3% of the amount
of funds currently on deposit (i.e., the Initial Deposit, the Subsequent
Deposit, or the Deposit) if the Debtor elects to enter into an alternative
transaction, including, but not limited to, signing a letter of intent or term
sheet with a third party, for some or all of its assets prior to confirmation of
the Plan (the “Debtor Withdrawal Option”), but if, and only, if, the Debtor
Withdrawal Option is not caused by the Buyer’s inability to provide funding by
the Funding Date.  Additionally, if the Debtor exercises the Debtor Withdrawal
Option, pursuant to the preceding sentence, the Buyer will be entitled to a
return of the then funded portion of the Deposit.

 
 
 

--------------------------------------------------------------------------------

 
 
 
7.
Confidentiality: (a) In addition to the terms defined in this Term Sheet, the
Debtor and the Buyer, are each sometimes referred to as (i) the “Disclosing
Party” when the context connotes the party disclosing Confidential Information,
as defined in paragraph 7(d) hereof, or (ii) the “Receiving Party” when the
context connotes the party receiving Confidential Information.

 
(b)           All Confidential Information that the Disclosing Party or any of
its Representatives furnishes to or discusses with the Receiving Party or its
Representative, from the date hereof, shall be kept strictly confidential by the
Receiving Party and its Representatives, provided, however, that such
information may be disclosed to (i) the Receiving Party’s directors and
executive officers, employees, and other Representatives who have the need to
know such information for the purposes of evaluating the acquisition transaction
contemplated hereby, as well as, (ii) to the extent necessary to obtain
confirmation of the Plan, parties in interest in the bankruptcy proceeding, the
Bankruptcy Court and United States Trustee, or (iii) upon request by the
Bankruptcy Court or the United States Trustee.
 
(c)           Notwithstanding the foregoing if the Receiving Party or any of its
Representatives have been requested or are required (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) to disclose any Confidential
Information, the Receiving Party will promptly notify the Disclosing Party of
such request(s) so that the Disclosing Party may seek an appropriate protective
order or may waive the Receiving Party’s compliance with paragraph 7(b)
hereof.  The Receiving Party warrants that it will cooperate fully with the
Disclosing Party in seeking any protective order.  If, in the absence of a
protective order or the receipt of a waiver hereunder, the Receiving Party is,
nonetheless, in the reasonable opinion of its counsel, compelled to disclose
Confidential Information or else stand liable for contempt or suffer other
censure or penalty, it may disclose such information pursuant to such request or
requirement without liability hereunder.
 
(d)           The term “Confidential Information” includes all information
furnished to the Receiving Party or its Representatives by the Disclosing Party
or its agents and all analyses, including without limitation information
regarding the Disclosing Party’s business, intellectual properties,
technologies, agreements, licenses, plans, or financial condition, and all
compilations, studies, financial statements or other material prepared by the
Receiving Party or its agents containing or based in whole or in part upon such
information furnished to the Receiving Party or its Representatives by the
Disclosing Party; provided, however, that Confidential Information  but does not
include information which (i) is or becomes generally available to the public
other than as a result of a disclosure by the Receiving Party or its
Representatives, (ii) was available to others on a non-confidential basis prior
to its disclosure to the Receiving Party by the Disclosing Party or its agents,
or (iii) becomes available to the other on a non-confidential basis from a
source other than the Disclosing Party or its agents, provided that such source
is not bound by a confidentiality agreement with the Disclosing Party known to
the Receiving Party or its Representatives.  Buyer hereby agrees that
information regarding its organization, capitalization, management and related
information, to the extent required to be disclosed in the disclosure statement
or in any filings required to be made by Seller with either the Bankruptcy Court
or the Securities and Exchange Commission, shall not be deemed to be
“Confidential Information.”

 
 

--------------------------------------------------------------------------------

 

 
8.
Bankruptcy Provisions: The Plan shall provide for provisions, including, but not
limited to the following:



(i) preparation, filing and prosecution of a Plan and Disclosure statement such
that confirmation of the Plan takes place on or before May 15, 2009;


(ii) cancellation of the existing equity (including, but not limited to, any and
all outstanding common and preferred shares of stock, warrants, and options) of
the Debtor;


(iii) payment of all allowed claims in accordance with the priorities of the
Bankruptcy Code, including, but not limited to allowed administrative and
priority claims (including interest), and payment of at least [80%] of all
general unsecured claims (without interest);


(iv) issuance of new common stock of the reorganized Debtor (“NCS”) such that
Buyer receives 90% of the NCS, and current holders of common stock of the Debtor
receive 10% of the NCS, to be issued pro rata to such shareholders’ current
holdings, so long as (i) either all allowed claims have been paid in full, or
(ii) senior impaired classes have otherwise have consented to such treatment;


(v) Plan shall go effective no later than the Funding Date;


(vi) Plan shall include full releases, covenants not to sue and hold harmless
provisions for the Debtor, the estate, its officers, directors, employees, and
their respective professionals, and an indemnification provision for any suits
in relation to the Transaction;



 
 

--------------------------------------------------------------------------------

 

(vii) Plan shall include the purchase of any necessary insurance, including, but
not limited to, engaging the tail policy for all current officers and directors;


(viii) Debtor and Buyer shall be joint proponents of the Plan.
 
 
9.  Court Approval: Both parties will use best commercially reasonable effortsto
get the Plan confirmed.If, despite such efforts, the Plan is not confirmed,
itwill not be considered a breach of this Term Sheet.



 
10.  Board of Directors Approval: This Term Sheet remains subject toapproval of
the Board of Directors of the Debtor.

 
 
11. Governing Law: This Term Sheet shall be construed in accordance with, and
governed by, the laws of the State of Delaware, and the United States
BankruptcyCourt, District of Delaware, excluding choice of law principles
thereof.

 
 
12. Entire Agreement: This Term Sheet sets for the entire understanding of the
parties with respect to the terms contained herein and, prior to the filing of
the Plan, can be modified only by writing executed by both parties, or upon
order of the Bankruptcy Court.

     
 
Dated: March 9, 2009
ARBIOS ACQUISITION PARTNERS, LLC




By:
 /s/ Tom Fagan
   
  Tom Fagan, Manager



 
Dated: March 9, 2009
ARBIOS SYSTEMS, INC.




By:
/s/Shawn P. Cain
   
Shawn P. Cain, Interim
 
Interim Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 